Citation Nr: 0717717	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-21 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Albuquerque RO.  An unappealed July 
1994 rating decision previously denied service connection for 
major depression with anxiety.  The current claim was brought 
as a claim separately seeking service connection for the 
psychiatric entity of PTSD, and has been developed as such.  
Because the July 1994 rating decision did not specifically 
address PTSD, the Board finds de novo consideration of the 
instant claim appropriate.


FINDING OF FACT

PTSD was not manifested in service and it is not currently 
shown.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

April 2004, July 2004, and October 2004 letters (prior to the 
decision on appeal) informed the veteran of the evidence and 
information necessary to substantiate this claim, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claim, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised to submit relevant evidence in his possession.  March 
2006 correspondence provided notice regarding disability 
ratings or effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).

A June 2005 statement of the case (SOC) and December 2005 and 
June 2006 supplemental SOCs (SSOCs) notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claim.  While complete 
notice was not provided prior to the initial adjudication of 
the claim, such defect does not affect the essential fairness 
of the adjudication process.  The veteran has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  A June 2006 SSOC readjudicated 
the matter after all critical notice was given.  The veteran 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  In 
April 2006, he indicated that he had no additional evidence 
or information to submit.  VA's duty to assist is met.  
Evidentiary development is complete to the extent possible.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

II. Factual Background

No pertinent abnormalities were noted on the veteran's 
service pre-induction examination.  He indicated in 
associated medical history report that he had frequent 
trouble sleeping.  A September 1968 treatment record 
indicates that the veteran reported that he had injuries due 
to being beaten up.  An examination revealed that he had 
multiple superficial abrasions on his right forehead and 
right knee.  No pertinent abnormalities were noted on service 
separation examination; psychiatric evaluation was normal.  
In an associated medical history report he again reported 
that he had frequent trouble sleeping.  The veteran's service 
personnel records show that his conduct and efficiency were 
excellent.

A March 1994 private evaluation from J. E., M.D., indicates 
that the veteran reported being battered as a child and that 
he started drinking at age eight.  He reported drug and 
alcohol use, and getting divorced at a young age.  The 
veteran complained of symptoms of depression, crying, 
irritability, anticipatory anxiety, occasional panic attacks, 
and impatient moods, but denied receiving any treatment or 
medications for such.  He also reported some obsessive-
compulsive tendencies.  The diagnoses were alcohol dependence 
in remission, major depression, anxiety disorder NOS, and 
rule out obsessive compulsive disorder. The physician 
commented that it was unknown to him if the veteran had PTSD.

A July 1996 VA treatment record indicates the veteran 
appeared slightly depressed.

1996 to 1997 County Mental Health progress notes reveal the 
veteran had depression and social phobia; the records do not 
show a diagnosis of PTSD.

On October 2004 VA examination, the veteran's claims file was 
not reviewed.  He complained of sleep difficulty, 
listlessness, and feeling run down and anergic.  He reported 
that he believed that some of his problems preceded service 
and that the service was very bad for him as well.  He 
reported that while in Germany in service, he was beaten 
unconscious by a group of drunken soldiers and that after 
service he had a persistent fear of being around people.  He 
was particularly aware and apprehensive of large or small 
groups of men.  He indicated that over the years his fear of 
leaving his house progressed.  He dreamed of the attack a few 
times a year; the dreams were more frequent right after his 
separation from service.  The diagnosis was dysthymic 
disorder with elements of anxiety disorder.  The physician 
indicated that the veteran appeared to have some slight 
difficulty with an abusive father, but appeared to have been 
successful on his own prior to going into the service, when 
he was traumatized by an attack.  He added that this appeared 
to have contributed to the veteran's anxiety problems and 
that his depressive disorder was his primary problem 
symptomatically.  

On May 2006 VA examination, the veteran's claims file was 
reviewed.  His history was consistent with previous reports.  
He reported that he had nightmares up to twice a week and on 
such occasions awoke with vivid recall of the attack in 
service.  He reported that he turned to alcohol as a means to 
cope with symptoms stemming from the traumatic incident.  He 
indicated that he often felt like a victim, and had 
persistent feelings of anger with built up rage.  He asserted 
that the military should have noticed his risky, reckless 
behavior following the incident.  The clinical psychologist 
indicated that testing revealed the veteran endorsed high 
levels of symptoms that are usually associated with PTSD.  He 
added that self-reported symptoms must correlate with direct 
observation and documented history in order to provide a 
sound basis for any diagnosis.  The psychologist stated that 
the evidence for a PTSD diagnosis relies largely on the 
veteran's self-reported symptoms that are consistent with 
PTSD.  He believed that it was likely that that the veteran's 
reported attack did occur, since military records document 
the veteran had scrapes and bruises due to an attack.  
However, he opined that the traumatic stressor itself falls 
short of the magnitude that would reasonably account for a 
lifetime of disabling PTSD.  He added that there was no 
direct chain of causality between the assault in service and 
subsequent PTSD symptoms and that some of the veteran's 
problematic behavior appeared to have been in place prior to 
entering the military.  He opined that it was less likely as 
not that the veteran's current symptoms of depression and 
related psychosocial difficulties were a direct result of the 
military stressor.  The diagnosis did not include PTSD.

III. Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 3.304(f).

Pertinent provisions of Manual M21-1 specifically address the 
types of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault.  M21-1, Part III, Change 49 
(February 1996) par. 5.14c.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  In the 
absence of proof of a present disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  That is the critical question 
here, i.e., does the veteran have PTSD?  See 38 C.F.R. § 
3.304(f).  

The evidence of record does not show a diagnosis of PTSD.  
Significantly, the May 2006 VA examining psychologist 
indicated the veteran endorsed some PTSD symptoms, but 
concluded that all the criteria for a diagnosis of PTSD were 
not met.  Specifically, the examiner found that alleged 
stressor event was of insufficient magnitude to produce PTSD.  
There is no competent (medical opinion) evidence to the 
contrary.  Because he is a layperson, the veteran's own 
assertions that he has PTSD are not competent evidence.  He 
lacks the expertise to establish a diagnosis of PTSD by his 
own opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Without a medical diagnosis of the disability for which 
service connection is sought, PTSD, there is no valid claim 
of service connection for such disability, and the analysis 
does not need to proceed any further.  See Brammer, supra.  
Accordingly, a preponderance of the evidence is against this 
claim, and it must be denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


